          Case 3:20-cv-00294-DPJ-FKB Document 4 Filed 04/29/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                          Northern Division

DANA CRISWELL,

Plaintiff,

vs.                                                    Civil Action No.: 3:20-cv-294-DPJ-FKB

CHOKWE ANTAR LUMUMBA, in his
official capacity of Mayor of Jackson,
Mississippi, and CITY OF JACKSON,
MISSISSIPPI,

Defendants.


                   PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS
                   MOTION FOR TEMPORARY RESTRAINING ORDER
                          OR PRELIMINARY INJUNCTION


         COMES NOW, the Plaintiff, Dana Criswell, by and through his undersigned counsel, and

files this Motion to a Temporary Restraining Order or Preliminary Injunction, pursuant to Rules

65(b)(1) and 65(a) of the Federal Rules of Civil Procedure, and in support of which, he would

show unto the Court the following:

      1. Plaintiff is likely to succeed on the merits of his claim.

      2. The harm from the Open Carry Ban is actual and immediate.

      3. The “balance of harms” favor Plaintiff.

      4. The public interest will be best served by issues a temporary restraining order or

         preliminary injunction.

      5. Plaintiff’s counsel has attempted to provide notice to Defendants, and notice should not

         be required.
        Case 3:20-cv-00294-DPJ-FKB Document 4 Filed 04/29/20 Page 2 of 3




    6. In support of this motion, Plaintiff relies on the accompanying memorandum of law, filed

        contemporaneously herewith, as well as the following exhibits, attached hereto:

             •   Exhibit “1”, Uniform Crime Reports.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff requests the Court grant its Motion, issue a Temporary

Restraining Order without notice, or alternatively, a Preliminary Injunction, enjoining Defendants

and their agents from enforcing and applying the Open Carry Ban in any way, and grant such other

relief to which Plaintiff is entitled.

        RESPECTFULLY SUBMITTED, this the 29th day of April, 2020.

                                                      /s/ Aaron R. Rice
                                                     Aaron R. Rice
                                                     MS Bar No. 103892
                                                     MISSISSIPPI JUSTICE INSTITUTE
                                                     520 George St.
                                                     Jackson, MS 39202
                                                     Tel: (601) 969-1300
                                                     Email: aaron.rice@msjustice.org

                                                     D. Sterling Kidd (MB No. 103670)
                                                     Michael R. Jones (MB No. 105697)
                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, PC
                                                     One Eastover Center
                                                     100 Vision Drive, Suite 400
                                                     Jackson, Mississippi 39211-6391
                                                     Telephone: (601) 351-2400
                                                     Facsimile: (601) 351-2424
                                                     skidd@bakerdonelson.com

                                                     Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE

        I, Aaron R. Rice, counsel for Plaintiff, hereby certify that the foregoing document has been

filed using the Court’s ECF filing system and thereby served on all counsel of record who have
       Case 3:20-cv-00294-DPJ-FKB Document 4 Filed 04/29/20 Page 3 of 3




entered their appearance in this action to date. Additionally, I certify that a process server will

be retained today to attempt to personally serve the foregoing document on any parties who

have not had counsel of record enter their appearance in this action to date.

       This the 29th day of April, 2020.

                                                     /s/ Aaron R. Rice
                                                    Aaron R. Rice
